Case: 3:20-cv-00200-GHD-JMV Doc #: 4 Filed: 09/03/20 1 of 1 PagelD #: 101

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
ROBERT CHAPMAN PETITIONER
v. No. 3:20CV200-GHD-JMV
JIM HOOD, ET AL. RESPONDENTS
ORDER OF DISMISSAL

The court takes up, sua sponte, the dismissal of this cause. On July 7, 2020, the court
entered an order requiring the petitioner to either pay the filing fee in this case or move to
proceed as a pauper within 30 days. The court cautioned the petitioner that failure to comply
with the order would result in the dismissal of this case without prejudice. Despite this warning,
the petitioner has failed to comply with the court’s order, and the deadline for compliance passed
on August , 2020. This case is therefore DISMISSED without prejudice for failure to prosecute
and for failure to comply with an order of the court under FED. R. Civ. P. 41(b).

SO ORDERED, this, the Set day of September, 2020.

aN Vacs.

SENIOR JUDGE

 
